   2:18-cv-03326-RMG          Date Filed 03/05/19       Entry Number 148-1         Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                              )
 CONSERVATION LEAGUE; CENTER FOR                     )        No.: 2:18-cv-3326-RMG
 BIOLOGICAL DIVERSITY; DEFENDERS                     ) (Consolidated with 2:18-cv-3327-RMG)
 OF WILDLIFE; NATURAL RESOURCES                      )
 DEFENSE COUNCIL, INC.; NORTH                        )
 CAROLINA COASTAL FEDERATION;                        )
 OCEANA; ONE HUNDRED MILES; SIERRA                   )
 CLUB; and SURFRIDER, FOUNDATION,                    )         MEMORANDUM OF
                                                     ) PLAINTIFF-INTERVENORS STATES
           Plaintiffs,                               )   OF MARYLAND, CONNECTICUT,
                                                     ) DELAWARE, MAINE, NEW JERSEY,
                  v.                                 )      NEW YORK, AND NORTH
                                                     )           CAROLINA AND
 WILBUR ROSS, IN HIS OFFICIAL                        )       COMMONWEALTHS OF
 CAPACITY AS THE SECRETARY OF                        ) MASSACHUSETTS AND VIRGINIA
 COMMERCE; NATIONAL MARINE                           ) IN FURTHER SUPPORT OF MOTION
 FISHERIES SERVICE; AND CHRIS                        ) FOR A PRELIMINARY INJUNCTION
 OLIVER, IN HIS OFFICIAL CAPACITY AS                 )
 THE ASSISTANT ADMINISTRATOR FOR                     )
 FISHERIES,                                          )
                                                     )
           Defendants.                               )
                                                     )
                                                     )

       Plaintiff-Intervenors States of Maryland, Connecticut, Delaware, Maine, New Jersey, New

York, and North Carolina and Commonwealths of Massachusetts and Virginia (“the States”)

respectfully join Plaintiffs’ Motion for a Preliminary Injunction (ECF 124), adopt Plaintiffs’

arguments in support of that Motion (ECF 124-1), and submit this brief memorandum in further

support of that Motion.

                                          DISCUSSION

       A plaintiff is entitled to a preliminary injunction upon showing “that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction is in the public interest.” Di Biase
   2:18-cv-03326-RMG         Date Filed 03/05/19      Entry Number 148-1         Page 2 of 11




v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Winter v. NRDC, 555 U.S. 7, 20 (2008)).

The Plaintiffs have explained, in great detail, why their motion satisfies the first three of these

requirements. As to the fourth, the States file this memorandum to expand on the reasons why

granting a preliminary injunction would be decidedly in the public interest.

       More specifically, the very fact that ten Atlantic Coast states have intervened in this

litigation to oppose the National Marine Fisheries Service’s incidental harassment authorizations

(the “IHAs”) underscores that an injunction would serve the public interest. The intervening states

form an almost unbroken chain along the Atlantic Coast, from South Carolina all the way north to

Maine. The States’ opposition to the IHAs is well-founded, for seismic testing would harass vast

numbers of marine mammals and other wildlife. By the National Marine Fisheries Service’s own

calculation, whales, dolphins, and porpoises off the coasts of states from Delaware to Florida will

be exposed to repeated sound blasts louder than 160 decibels, resulting in more than 373,000

instances of marine mammal harassment. See 83 Fed. Reg. 63,268, 63,376-79 tbls. 15, 16, 17

(Dec. 7, 2018).

       The States’ economies, moreover, depend heavily on coastal tourism and recreation—as

the Bureau of Ocean Energy Management (“BOEM”) has recognized:                  “Beach visitation,

swimming, wildlife viewing, boating, and fishing are . . . popular coastal activities across the

Atlantic states”; such “[o]cean-dependent tourism” is a “a significant economic use for the Mid-

Atlantic [and] South Atlantic . . . planning areas (accounting for over $6.7 billion . . . and $6

billion in value added in 2009, respectively, to adjacent coastal areas).” Exh. 1, BOEM, 2019-

2024 National Outer Continental Shelf Oil and Gas Leasing Draft Proposed Program at 6-28 to -

29 (Jan. 2018) (“2019-2024 Draft Proposed Program”), available at https://www.boem.gov/NP-




                                                2
     2:18-cv-03326-RMG          Date Filed 03/05/19      Entry Number 148-1      Page 3 of 11




Draft-Proposed-Program-2019-2024/ (last visited March 5, 2019).1 Ocean-dependent tourism

makes a substantial contribution to states’ economies. Id. To take one example of that impact, “in

2009, recreational fishing expenditures resulted in total value added in the Mid-Atlantic economy

of more than $2 billion (with North Carolina accounting for more than half) . . . .” Id.

          The States’ position in this litigation, moreover, is consistent with broader opposition

among state and local governments on the Atlantic Coast to seismic testing (and offshore drilling).

As the Court is aware, sixteen local governments have brought their own action, consolidated with

this one, challenging the IHAs. The State of South Carolina has intervened on the side of the local

government plaintiffs. Beyond this litigation, the Governors of nearly every Atlantic Coast state

from South Carolina to Massachusetts, including nearly all of the ten intervenor states, have

written the Secretaries of Commerce and the Interior to express their strong opposition to seismic

testing and offshore drilling. See Exh. 2, Ltr. from Govs. of N.C., S.C., Conn., N.Y., Md., Mass.,

Del., Va., R.I. & N.J. to The Hon. W.L. Ross, Jr., Sec’y of Commerce & The Hon. R. Zinke, Sec’y

of Interior (Dec. 20, 2018). And by one count, no fewer than 248 local governments have passed

resolutions opposing seismic testing or offshore drilling in the Atlantic Ocean. See Exh. 3,

Grassroots Opposition to Offshore Drilling and Exploration in the Atlantic Ocean and off Florida's

Gulf Coast at 4-12, available at https://usa.oceana.org/climate-and-energy/grassroots-opposition-

offshore-drilling-and-exploration-atlantic-ocean-and) (last visited March 5, 2019) (listing and

linking to resolutions, as well as comments and other documents). In addition, as many of the

States noted in their comments to BOEM opposing issuance of the IHAs, “[m]ore than 35,000

businesses and 500,000 commercial fishing families along the Atlantic Coast from Maine to

Florida oppose seismic testing and offshore oil and gas drilling exploration because it threatens



1
    All exhibits are attached to the Declaration of John B. Howard, Jr.


                                                   3
   2:18-cv-03326-RMG           Date Filed 03/05/19       Entry Number 148-1         Page 4 of 11




the coastal ecosystem on which 1.4 million commercial fishing, tourism, and recreation jobs

depend.” Exh. 4, Ltr. from Attys. Gen’l of Md., Conn., Del., D.C., Mass., N.Y., N.C., Penn., &

R.I., to J. Harrison, Natl. Marine Fisheries Serv, at 4 (July 21, 2017).

         The States’ opposition to the proposed seismic testing activities is consistent with their

more general policies of promoting responsible and appropriate use of marine and coastal

resources. For instance, all of the States have adopted coastal zone management programs

pursuant to the federal Coastal Zone Management Act, under which they work in partnership with

the National Oceanic and Atmospheric Administration (“NOAA”) to protect, restore, and

responsibly develop coastal and marine resources. See 16 U.S.C. §§ 1451 et seq.; Exh. 5, NOAA,

Office     of   Coastal    Management,       Coastal    Management         Programs,    available    at

https://coast.noaa.gov/czm/mystate/ (listing and linking to state coastal zone management plans)

(last visited March 5, 2019). And, of particular relevance here, a number of States have adopted

policies relating specifically to offshore drilling in their coastal zones. See Del. Code Ann. tit. 7,

§ 7003 (“Notwithstanding the provisions of any law, rule, or regulation to the contrary, offshore

drilling for oil and natural gas shall be prohibited in the coastal zone and any other state waters

and no permit may be issued for or in connection with the development or operation of any facility

or infrastructure associated with offshore drilling for oil or natural gas, whether proposed for

within or outside of Delaware’s territorial waters.”); 15A N.C. Admin. Code 7M.0403(f)(“All

energy facilities in or affecting the use of public trust waters and adjacent lands or coastal resource

shall be sited and operated” according to defined criteria, including, for example that “[a]ctivities

that could result in significant adverse impacts on resources of the coastal area, including marine

and estuarine resources and wildlife resources, . . . and significant adverse impacts on the use of

public trust waters and adjacent lands in the coastal area shall be avoided unless site specific



                                                  4
   2:18-cv-03326-RMG           Date Filed 03/05/19       Entry Number 148-1         Page 5 of 11




information demonstrates that each such activity will result in no significant adverse impacts on

the use of public trust waters and adjacent lands or coastal resources . . . .”).

        Additionally, all of the States submitted comments opposing BOEM’s proposal to open up

areas of the Atlantic Ocean to new oil and gas leasing and drilling. See, e.g., Exh. 6, Comments

of Attys. Gen’l of Md., Calif., Conn., Maine, Mass., N.J., N.Y., N.C., Ore., R.I., Va., & Wash. on

2019-2024 Draft Proposed Outer Continental Shelf Oil & Gas Leasing Prog. & Not. of Intent to

Prepare a Programmatic Envtl. Impact Statement (BOEM-2017-0074) (March 9, 2018) at 4 (“State

Comments on Proposed Leasing Program”) (discussing incompatibility of offshore drilling with

“states’ economies that have developed around other coastal and marine uses—including tourism,

recreation, shipping, commercial fishing, and increasingly, offshore wind development”); id. at 8

(noting that offshore drilling “all but guarantees that oil spills—[including] large ones—will sully

our states’ waters and coastlines”); Exh. 7, Ltr. from Attys. Gen’l of N.C., Calif., Conn., Del.,

Maine, Mass., Md., N.J., N.Y., Ore., R.I., & Va. to R. Zinke, Sec’y of the Interior (Feb. 1, 2018).

        The States’ vigorous opposition should weigh heavily in the public interest analysis. See,

e.g., Johnson v. Collins Entm’t Co., 199 F.3d 710, 726 (4th Cir. 1999) (“‘The history of equity

jurisdiction is the history of regard for public consequences in employing the extraordinary remedy

of the injunction,’” and “‘[f]ew public interests have a higher claim upon the discretion of a federal

chancellor than the avoidance of needless friction with state policies.’” (quoting Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 717-18 (1996) (internal citations omitted))); Carcano v. McCrory,

203 F. Supp. 3d 615, 653 (M.D.N.C. 2016) (“It is in the public interest to enforce federal anti-

discrimination laws in a fashion that also maintains long-standing State laws designed to protect

privacy and safety.”).




                                                   5
   2:18-cv-03326-RMG           Date Filed 03/05/19       Entry Number 148-1          Page 6 of 11




       Congress itself, moreover, has recognized the importance of states’ views and policy

determinations when it comes to management of the Outer Continental Shelf.                  The Outer

Continental Shelf Lands Act (“OCSLA”) directs the Secretary of the Interior to consider these

views in formulating plans to lease areas of the Outer Continental Shelf for oil and gas exploration:

the Secretary must consider, among other things, the “laws, goals, and policies of affected States

which have been specifically identified by the Governors of such States as relevant matters for the

Secretary’s consideration.” 43 U.S.C. § 1344(a)(2)(F). Although this litigation does not challenge

the validity of any lease or leasing plan, Congress’s solicitude for states’ policy views in OCSLA

confirms that it is appropriate for this Court to exhibit similar solicitude for the States’ views here.

       Nor does any purported public interest in a federal policy of developing offshore fossil fuel

resources counsel against a preliminary injunction. The purpose of seismic testing is, of course,

to advance the development of such resources—yet the Atlantic Ocean is currently off-limits for

new oil and gas leasing, under the five-year National Outer Continental Shelf Oil and Gas Leasing

Program in effect today. See 43 U.S.C. § 1344(a); Exh. 8, Dep’t of the Interior, BOEM, Record

of Decision & Approval of the 2017-2022 Outer Continental Shelf Oil & Gas Leasing Prog., at 3

(Jan. 17, 2017). To be sure, certain areas where seismic testing would occur have been proposed

for new leasing in BOEM’s Draft Proposed Program. See Exh. 1, 2019-2024 Draft Proposed

Program. Yet that plan must undergo at least two more iterations before becoming final, and faces

strong opposition from states and other interested parties—including all of the States submitting

this pleading. See id. at 3 (explaining that the Draft Proposed Program “is the first in a series of

three preliminary proposals made by the Secretary consistent with [OCSLA], before he may take

final action to approve a 2019-2024 Program”); Exh. 6, State Comments on Proposed Leasing

Program (arguing that BOEM has failed to explain why opening up areas off the Atlantic Coast




                                                   6
   2:18-cv-03326-RMG          Date Filed 03/05/19       Entry Number 148-1         Page 7 of 11




for new offshore drilling is justified under OCSLA). It remains to be seen whether the areas to be

affected by seismic testing will be included in BOEM’s final plan and, if so, whether the plan will

survive judicial review. Consequently, the seismic testing at issue here could well turn out to be

wholly unnecessary. The lack of any need for immediate seismic testing confirms that the public

interest favors a preliminary injunction.

       In sharp contrast with federal proposals for more aggressive fossil fuel development,

moreover, the States have their own countervailing energy policies. In various ways, our States

seek to transition away from reliance on fossil fuels through, for example, participation in the

Regional Greenhouse Gas Initiative,2 implementation of renewable portfolio standards,3 or

provision of financing and other incentives to develop and use renewable energy sources.4 These

policies offset any asserted public interest in federal promotion of offshore fossil fuel exploration.



       2
            See RGGI, Inc., Regional Greenhouse Gas Initiative program overview
(https://www.rggi.org/program-overview-and-design/elements); see, e.g., 7 Del. C. § 6043, et seq.;
7 DE Admin. Code § 1147; Md. Code Ann., Envir. § 2-1002(g) (governing Maryland’s participa-
tion in the Regional Greenhouse Gas Initiative).
       3  See, e.g., 26 Del. C. § 351, et seq. (governing Delaware’s renewable portfolio standards);
Md. Code Ann., Pub. Util. §§ 7-701 et seq. (governing Maryland’s renewable energy portfolio
program); 50 N.J. Reg. 1394(b) (June 18, 2018) (directing the development of an updated Energy
Master Plan to have New Jersey draw 100 percent of its energy from clean sources by 2050 and
facilitating New Jersey’s Offshore Wind Strategic Plan, as outlined in 50 N.J. Reg. 887(a)) (Feb.
20, 2018); Exh. 9, N.Y.S. Pub. Serv. Comm’n, Order Adopting a Clean Energy Standard (Aug. 1,
2016) (requiring that 50 percent of New York’s electricity come from renewable sources by 2030);
N.C. Gen. Stat. § 62-133.8(h) (subjecting N.C. electric public utilities to a renewable energy stand-
ard in 2018 of 10% of retail sales and 12.5% in 2021 and thereafter); see also Exh. 10, Solar Energy
Industries Ass’n, Top 10 Solar States, available at https://www.seia.org/research-resources/top-
10-solar-states-0 (last visited March 5, 2019) (indicating that N.C. is second only to California in
installed solar capacity).
       4  See, e.g., Conn. Gen. Stat. § 16-245 (setting forth Connecticut’s statutory renewable en-
ergy standards); id. § 16-245n (providing statutory authority for the Connecticut Green Bank); 7
Del. C. § 8057 (setting forth renewable energy incentives); Md. Code Ann., Pub. Util. § 7-709
(setting forth Maryland’s renewable energy credits scheme); Exh. 11, N.Y.S. Energy Research &
Dev. Auth., NY-Sun Making solar affordable for all New Yorkers, available at
https://www.nyserda.ny.gov/All-Programs/Programs/NY-Sun (last visited March 5, 2019)


                                                  7
   2:18-cv-03326-RMG         Date Filed 03/05/19      Entry Number 148-1        Page 8 of 11




                                        CONCLUSION

       For the foregoing reasons and those stated in the Memorandum in Support of Plaintiffs’

Motion for a Preliminary Injunction (ECF 124-1), the States respectfully request that the Court

enter the requested preliminary injunction.

                                              Respectfully submitted,

                                              /s/ W. Jefferson Leath, Jr.
                                              W. Jefferson Leath, Jr. (Fed. Bar No. 2627)
                                              Jefferson Leath, Esq., LLC
                                              40 Calhoun Street, Suite 400
                                              Charleston, SC 29401
                                              Telephone: (843) 853-5353
                                              jeff@seekingslaw.com

                                              Counsel for the States of Maryland,
                                              Connecticut, Delaware, Maine, New Jersey, and
                                              New York and the Commonwealths of
                                              Massachusetts and Virginia




(providing portal for information regarding financial incentives and other programs to promote
installation of solar electric systems in New York).


                                                 8
   2:18-cv-03326-RMG        Date Filed 03/05/19     Entry Number 148-1       Page 9 of 11




BRIAN E. FROSH                                  WILLIAM TONG
ATTORNEY GENERAL OF MARYLAND                    ATTORNEY GENERAL OF CONNECTI-
                                                CUT
Joshua M. Segal (PHV)
  Assistant Attorney General                    Daniel Salton (PHV)
John B. Howard, Jr. (PHV)                        Assistant Attorney General
  Assistant Attorney General                    Office of the Attorney General
Office of the Attorney General                  P.O. Box 120, 55 Elm Street
200 Saint Paul Place                            Hartford, CT 06141-0120
Baltimore, MD 21202                             Telephone: (860) 808-5250
Telephone: (410) 576-6446                       Facsimile: (860) 808-5387
Facsimile: (410) 576-7036                       daniel.salton@ct.gov
jsegal@oag.state.md.us
jbhoward@oag.state.md.us                         Counsel for the State of Connecticut

Emily A. Vainieri (PHV)
 Assistant Attorney General
Office of the Attorney General
Maryland Department of Natural Resources
580 Taylor Avenue, C-4
Annapolis, MD 21401
Telephone: 410-260-8352
Facsimile: 410-260-8364
emily.vainieri1@maryland.gov

Counsel for the State of Maryland




                                            9
 2:18-cv-03326-RMG         Date Filed 03/05/19     Entry Number 148-1       Page 10 of 11




KATHY JENNINGS                               AARON FREY
ATTORNEY GENERAL OF DELAWARE                 ATTORNEY GENERAL OF MAINE

Ilona Kirshon (PHV)                          Margaret A. Bensinger (PHV)
  Deputy State Solicitor                      Assistant Attorney General
David J. Lyons (PHV)                         6 State House Station
  Deputy Attorney General                    Augusta, ME 04333-0006
Jameson A.L. Tweedie (PHV)                   Telephone: (207) 626-8578
  Deputy Attorney General                    Facsimile: (207) 626-8812
Department of Justice                        peggy.bensinger@maine.gov
Carvel State Building, 6th Floor             jerry.reid@maine.gov
820 North French Street
Wilmington, DE 19801                             Counsel for the State of Maine
Telephone: (302) 577-8372
Facsimile: (302) 577-6630
ilona.kirshon@delaware.gov
david.lyons@delaware.gov
jameson.tweedie@delaware.gov

Counsel for the State of Delaware

MAURA HEALEY                                     GURBIR S. GREWAL
ATTORNEY GENERAL OF                              ATTORNEY GENERAL OF NEW JERSEY
MASSACHUSETTS
                                                 Dianna E. Shinn (PHV)
Matthew Ireland (PHV)                            Deputy Attorney General
 Assistant Attorney General                      R.J. Hughes Justice Complex
Megan M. Herzog (PHV)                            25 Market Street
 Special Assistant Attorney General              P.O. Box 093
Environmental Protection Division                Trenton, NJ. 08625-0093
One Ashburton Place, 18th Floor                  Telephone: (609) 376-2789
Boston, MA 02108                                 Facsimile: (609) 341-5030
Telephone: (617) 727-2200                        dianna.shinn@law.njoag.gov
Facsimile: (617) 727-9665
matthew.ireland@mass.gov                         Counsel for the State of New Jersey
megan.herzog@mass.gov

Counsel for the Commonwealth of
Massachusetts




                                           10
  2:18-cv-03326-RMG          Date Filed 03/05/19     Entry Number 148-1       Page 11 of 11




 LETITIA JAMES                                     JOSHUA H. STEIN
 ATTORNEY GENERAL OF NEW YORK                      ATTORNEY GENERAL OF
                                                   NORTH CAROLINA
 Andrew G. Frank (PHV)
  Assistant Attorney General                       /s/ William Harkins
 New York State Attorney General’s Office          William Harkins ((Fed. Bar No. 10334)
 28 Liberty Street                                   Assistant Attorney General
 New York, NY. 10005                               Marc Bernstein (PHV)
 Telephone: (212) 416-8271                           Special Deputy Attorney General
 Facsimile: (212) 416-6007                         Ryan Park (PHV)
 andrew.frank@ag.ny.gov                              Deputy Solicitor General
                                                   North Carolina Department of Justice
 Counsel for the State of New York                 PO Box 629
                                                   Raleigh, NC 27602
                                                   Telephone: (919) 716-6535
                                                   Facsimile: (919) 716-6761
                                                   wharkins@ncdoj.gov
                                                   mbernstein@ncdoj.gov
                                                   rpark@ncdoj.gov

                                                   Counsel for the State of North Carolina
 MARK R. HERRING
 ATTORNEY GENERAL OF VIRGINIA

 Paul Kugelman (PHV)
  Senior Assistant Attorney General
 Office of the Virginia Attorney General
 202 North 9th Street
 Richmond, VA 23219
 Telephone: (804) 786-3811
 Facsimile: (804) 786-2650
 pkugelman@oag.state.va.us

 Counsel for the Commonwealth of Virginia



March 5, 2019
Charleston, South Carolina




                                             11
